Citation Nr: 0639921	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as nerve 
damage resulting from hernia surgery provided by VA on 
September 11, 2000.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee pain as a residual of in-service 
meningococcemia with septic arthritis. 

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee pain as a residual of in-service 
meningococcemia with septic arthritis. 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

A motion to advance this case on the Board's docket was 
received by the Board and granted for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

In April 2006, in a hearing before the Board, the veteran 
raised the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
This issue has not been developed for appellate review, and 
is referred to the RO for appropriate disposition. 

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, service connection for 
bilateral hearing loss and a kidney disorder, and an initial 
rating for the service-connected right knee disability are 
addressed in the Remand portion of the decision below.  These 
issues are remanded to the RO via the Appeals Management 
Center in Washington, DC.    


FINDINGS OF FACT

1.  The clinical evidence of record does not reflect that 
flexion in the left knee is limited to 30 degrees. 

2.  The evidence as to whether there is x-ray evidence of 
degenerative arthritis or  compensable limitation of 
extension in the left knee is in relative balance; the weight 
of the objective evidence demonstrates that extension in the 
left knee is not limited to 15 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for limitation of flexion in the service connected 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for limitation of extension in the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims adjudicated below, VA has met the 
notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Letters dated in 
December 2004 and March 2006 have satisfied the duty to 
notify provisions.  The veteran's service medical records 
have been obtained, along with VA medical records, and the 
veteran has been afforded VA Compensation and Pension 
examinations.  There is noting in the record to suggest that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the issues adjudicated below, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that the claim for an increased 
rating for the service connected left knee disorder is based 
on the assignment of an initial rating for this disability 
following an initial award of service connection for that 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); Francisco, 7 Vet. App. at 58.  

A December 2003 rating decision, implementing a grant of 
service connection for this condition by an October 2003 
Board decision, granted service connection for, in pertinent 
part, left knee pain as a residual of in-service 
meningococcemia with septic arthritis.  A 10 percent rating 
was assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5260.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  38 C.F.R. § 
4.27 (2006).  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  Id.  

This rating at issue also represents a rating "by analogy" 
to Diagnostic Code 5260, which lists criteria for 
compensation for limitation of flexion of the knee.  See 
38 C.F.R. § 4.20 (2006).  It is not contended that this was 
not the appropriate diagnostic code to rate the service 
connected disability at issue, and the Board finds that as 
the service connected disability in the left knee does 
include limitation of flexion, as will be explained below, 
the choice of this diagnostic code by the RO was appropriate.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).  
Nevertheless, the Board will also consider all diagnostic 
codes potentially applicable in this case in the adjudication 
below.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The service medical records reflect treatment for 
meningococcemia with septic arthritis.  Manifestations of 
this condition included swelling and tenderness in the knees.  
After separation from service in April 1971, crepitus was 
shown in the left knee upon VA examination in July 1971.  
Knee x-rays conducted at that time were normal and there were 
no other objective findings demonstrated at that time.  

An October 2000 opinion by a VA physician reported that the 
veteran had residual pain involving both knees and the right 
ankle that was probably related to the in-service 
meningococcemia.  Upon examination at that time, motion in 
the left knee was measured from full extension to 135 degrees 
of flexion.  The collateral and cruciate ligaments were 
stable as was the patella, and there was no swelling.  Marked 
crepitus was demonstrated in the left knee.  Knee x-rays 
conducted in conjunction with this examination were normal. 

Additional pertinent clinical evidence includes an April 2001 
magnetic resonance imaging scan of the left knee, which 
demonstrated a probable meniscus tear.  A September 2001 VA 
outpatient treatment record indicated these meniscal changes 
were more degenerative in nature than representative of a 
true tear.  X-rays of the knees conducted in June 2004 were 
negative, but the assessment at that time was bilateral 
degenerative arthritis in both knees.  Full range of motion 
in both knees was demonstrated at that time.  


At a January 2005 VA examination, motion in the left knee was 
from full extension to 70 degrees of flexion, with some pain 
observed.  Crepitus was noted, but the ligaments were intact.  
The diagnoses included degenerative medial meniscus arthritis 
of the left knee.  At a VA outpatient clinic in February 
2005, motion in the left knee was measured from 15 degrees of 
extension to 135 degrees of flexion, with no instability of 
the ligaments shown.  In June 2005, the veteran reported to a 
VA outpatient clinic complaining about bilateral knee pain, 
worse in the right knee than the left.  Motion in each knee 
was from 10 degrees of extension to 90 degrees of flexion.  
September 2005 x-rays showed bilateral mild degenerative 
changes in the knees.   

In testimony before the Board in April 2006, the veteran 
testified that he has missed "a lot of work" due to his 
knee problems, and stated that his knee pain was constant.  
He testified that his knees start to hurt severely after 
walking only one block, and indicated that the left knee 
"tries to go out on me on occasion."  

Applying the pertinent legal criteria to the facts summarized 
above, at no time was flexion in the left knee shown in the 
clinical evidence described above to be limited to 30 
degrees.  As such, an initial evaluation in excess of 10 
percent under Diagnostic Code 5260 cannot be assigned.  
Furthermore, as the medical evidence cited above has 
demonstrated no instability, a separate evaluation on the 
basis of subluxation or instability cannot be assigned under 
Diagnostic Code 5257.   

With regard to assigning a separate rating under Diagnostic 
Code 5261 for limitation of extension, while some limitation 
of extension, to 15 degrees and 10 degrees, respectively, was 
shown upon VA outpatient treatment in February and June 2005, 
comprehensive examinations of the veteran's left knee in 
October 2000 and January 2005, and VA outpatient treatment in 
June 2004, showed full extension.  There is also conflicting 
evidence as to whether there is x-ray evidence of arthritis, 
as while several of the x-rays of record have not 
demonstrated arthritis, a September 2005 x-ray showed mild 
bilateral degenerative changes in the veteran's knees.  

Also weighed in determining whether increased compensation 
for limitation of extension may be assigned is the veteran's 
testimony with respect to the pain and limitation of 
functioning in his left knee.  See 38 C.F.R. §§ 4.40, 4.45 
(2006).  Thus, given the fact that compensation is warranted 
for arthritis shown by x-ray with limitation of motion, and 
the fact that a separate rating may be assigned for 
limitation of extension and flexion, the Board concludes that 
the criteria for a separate 10 percent initial rating for 
limitation of extension in the left knee are met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261; VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).  The overwhelming clinical evidence 
demonstrates that extension is not limited to 15 degrees; as 
such, a rating in excess of 10 percent for limitation of 
extension cannot be assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned by 
this decision are provided for certain manifestations of the 
veteran's service-connected left knee disorder, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
this disorder, and although interference with employment has 
been described, his service-connected left knee disorder has 
not shown functional limitation beyond that contemplated by 
separate 10 percent ratings for limitation of extension and 
flexion.   Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
limitation of flexion of the left knee due to pain as a 
residual of in-service meningococcemia with septic arthritis 
is denied.   

Entitlement to a separate rating of 10 percent, but no more, 
for limitation of extension of the left knee as a residual of 
in-service meningococcemia with septic arthritis is granted, 
subject to regulations governing the payment of monetary 
awards.    

REMAND

It is the veteran's assertion, in written argument and 
testimony before the Board that VA surgery performed for a 
hernia at a VA medical facility on September 11, 2000, 
resulted in "additional disability" for which compensation 
is warranted under 38 U.S.C.A. § 1151.  More specifically, he 
has contended that a transection of the right ilioinguinal 
nerve coincident with the September 11, 2000, surgery, listed 
as a "complication" on the reports from this surgery, has 
resulted in additional disability,  to include "nerve 
damage."  In this regard, an August 2004 VA outpatient 
record includes an assessment of bilateral groin pain 
secondary to ilioinguinal neuralgia, and a March 2005 VA 
outpatient treatment record reflects an impression of 
"[s]ome right ilioinguinal nerve irritation from previous 
hernia repair."  In light of this evidence and the veteran's 
contentions, the Board concludes that a VA examination that 
includes a medical opinion with respect to the nature and 
cause of any additional disability which may have resulted 
from the VA surgery in question is necessary in this case in 
order to comply with the duty to assist the veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With regard to the issue of entitlement to an increased 
rating for the service connected right knee disorder, the 
veteran underwent arthroscopic surgery of this knee in June 
2006, and the veteran has reported follow-up treatment 
thereafter, the records of which have not been obtained.  
Accordingly, the Board concludes that in order to assess the 
severity of the veteran's right knee disorder since the June 
2006 surgery, the records from any treatment rendered 
thereafter should be obtained, and the veteran should be 
provided another VA examination to assess the severity of the 
post-surgical residuals in the right knee.  

With regard to entitlement to service connection for 
bilateral hearing loss and a kidney disorder, service 
connection for these conditions was denied by a November 2005 
rating decision to which the veteran was notified in that 
month.  At the hearing before the Board in April 2006, the 
veteran presented testimony addressing both of these issues.  
The Board views the above as the equivalent of a notice of 
disagreement to the November 2005 rating decision as to these 
issues.  As such, and while it is true that the veteran has 
not submitted a timely substantive appeal with respect to 
these issues, the Board is obligated to remand these issues 
to the RO for the issuance of a statement of the case and 
notification of appellate rights.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, these issues are remanded for the following 
actions:

1.  The veteran must be afforded an 
appropriate examination for the purpose 
of determining whether he has any 
additional disability that is 
etiologically related to the September 
2000 VA hernia surgery, to include 
specifically the transection of the right 
inguinal nerve.  The claims file must be 
forwarded to the examiner.  More 
specifically, based on this examination 
and review of the pertinent evidence 
contained therein, to include the reports 
from this surgery and the August 2004 and 
March 2005 VA outpatient treatment 
records referenced above, the examiner 
must indicate whether the veteran has 
additional disability as a result of the 
September 11, 2000, hernia surgery.  If 
so, the examiner must state whether such 
disability is the result of either (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
or (b) an event not reasonably 
foreseeable.  A complete rationale for 
the opinion expressed must be provided.

2.  Any recent records of VA treatment 
for the right knee, not already of 
record, are to be obtained and associated 
with the claims file. 

3.  The veteran should be scheduled for 
an examination to determine the current 
severity of his service-connected right 
knee disorder.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
knee pathology found to be present.  In 
particular, the examiner should report 
any functional limitation found and range 
of motion expressed in degrees, with 
standard ranges provided for comparison 
purposes, should be accomplished.  The 
examiner must also address whether there 
is any ankylosis, locking, instability, 
subluxation, or need for a knee brace.  
The examiner should also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected right knee disorder.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the development requested 
above, the claims for benefits under 
38 U.S.C.A. § 1151 and an increased 
rating for a right knee disorder must be 
readjudicated by the RO.  If this 
adjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on these 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to these 
claims.  An appropriate period of time 
must be allowed for response.

6.  A statement of the case and 
notification of the veteran's appellate 
rights must be provided to the veteran 
with respect to the issues of entitlement 
to service connection for hearing loss 
and a kidney disorder.  38 C.F.R. § 19.26 
(2006).  The veteran is reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the November 2005 rating decision 
denying these claims must be filed.  38 
C.F.R. § 20.202 (2006).  If the veteran 
perfects the appeal as to either of these 
issues, the case must be returned to the 
Board for appellate review of any such 
issue.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


